


109 HR 5841 IH: To prohibit the Secretary of Homeland Security from

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5841
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the Secretary of Homeland Security from
		  paroling into the United States an alien who falls ill while seeking admission
		  at a port of entry or seeks emergency medical assistance by approaching an
		  agent or official of the Department of Homeland Security at or near a
		  border.
	
	
		1.Prohibition on use of parole
			 power to provide medical assistance to aliens at a borderSection 212(d)(5) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(d)(5)) is amended by adding at the end the
			 following:
			
				(C)The Secretary of Homeland Security
				may not parole into the United States an alien solely because the alien—
					(i)falls ill while seeking admission, or
				waiting to seek admission, at a port of entry into the United States; or
					(ii)approaches an agent or official of
				the Department of Homeland Security at or near the border in order to seek
				emergency medical
				assistance.
					.
		
